     Case 4:18-cv-03792 Document 20 Filed on 07/05/19 in TXSD Page 1 of 1



                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

JENNIFER WILLIAMS,                             §
                                               §
      Plaintiff,                               §
                                               §
v.                                             §           CIVIL ACTION H-18-3792
                                               §
AMERICAN STRATEGIC                             §
INSURANCE COMPANY,                             §
                                               §
      Defendant.                               §

                                           ORDER

      Plaintiff’s unopposed motion for extension of time to disclose expert witnesses (Dkt. 19) is

GRANTED.



      Signed at Houston, Texas on July 5, 2019.




                                            ________________________________________
                                                          Gray H. Miller
                                                 Senior United States District Judge
